of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c cc tege eoeg et2 conex-113847-07 date number info release date uil the honorable bill nelson united_states senator landmark two east robinson street suite orlando florida dear senator nelson re ------------------------------- this is in response to your request for our assistance on behalf of your constituent ------- ------------------------------------------------is concerned about the distribution rules of the deferred_compensation plan in which he is currently participating ---------------------letter indicates that he is currently a participant in an internal_revenue_code irc sec_457 eligible_deferred_compensation_plan maintained by a county school board the letter also indicates that the sec_457 plan is intended to qualify as a retirement_system within the meaning of code sec_3121 if an employee participates in a sec_3121 retirement_system commonly called a fica replacement plan the employee’s wages are not subject_to federal_insurance_contributions_act fica taxation the fica replacement plan regulations provide that a fica replacement plan may include a sec_457 plan however only sec_457 plans that meet certain requirements can be fica replacement plans fica replacement plans differ from the other types of deferred_compensation plans because fica replacement plans are required to provide retirement benefits that are intended to take the place of social_security_benefits in-service emergency or hardship distributions would defeat this purpose by diminishing the benefits intended for retirement purposes therefore deferred_compensation plans which provide for in-service distributions prior to a termination of employment may not be fica replacement plans conex-113847-07 i hope this information is helpful to -------------------- if you have any questions please contact me or --------------------of my staff at -------------------- sincerely marie cashman special counsel exempt_organizations employment_tax government entities tax exempt government entities
